MEMORANDUM2
Emilio Zamora appeals pro se his conviction and 151-month sentence for one count of possession with intent to distribute cocaine base and one count of distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Zamora’s counsel has filed a brief stating that he finds no meritorious issues for review and a motion to withdraw as counsel of record. Zamora has not filed a pro se supplemental brief.
Counsel raises two potential issues.
First counsel contends that the elements of the charges were not read to Zamora during the plea colloquy, in violation of Fed.R.Crim.P. 11. We disagree. A review of the Rule 11 colloquy reveals that the district court went to great lengths to ensure that Zamora understood the elements of the offenses and their factual underpinnings.
*824Counsel also contends that the lack of a formal plea agreement signed by the parties at the change of plea may implicate the validity of Zamora’s plea. However, the district court ensured that Zamora’s plea was not the product of threats or undisclosed promises, and it ensured that the record of his plea colloquy established that he knowingly and voluntarily waived his rights. That is all that Rule 11(d) requires. See Fed.R.Crim.P. 11(d).
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Accordingly, counsel’s motion to withdraw is GRANTED and the judgment is AFFIRMED.-

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.